

AMENDING AGREEMENT
 
(Ryland/Eternal Royalty Purchase Agreement)
 
THIS AGREEMENT dated April 20, 2010.
 
BETWEEN:
 
RYLAND OIL CORPORATION, a body corporate having offices in the City of
Vancouver, in the Province of British Columbia (“Ryland”)
 
- and -
 
ETERNAL ENERGY CORP., a body corporate having offices in the City of Littleton,
in the State of Colorado (“Eternal”)

 
WHEREAS Ryland and Eternal are parties to a Royalty Purchase Agreement dated
March 26, 2010 providing for the sale of certain royalty interests (the
“Ryland/Eternal Royalty Purchase Agreement”);
 
AND WHEREAS the parties neglected to reduce the Cash Consideration (as defined
in the Ryland/Eternal Royalty Purchase Agreement) to reflect their intention
that Eternal separately acquire and pay for the Hardy Tangibles (as likewise
defined in the Ryland/Eternal Royalty Purchase Agreement);
 
AND WHEREAS the parties wish to amend the Ryland/Eternal Royalty Purchase
Agreement by (i) reducing the Cash Consideration by a negotiated US dollar value
in respect of the Hardy Tangibles and (ii) making consequential adjustments to
the allocation of the Property Consideration (as defined in the Ryland/Eternal
Royalty Purchase Agreement);
 
AND WHEREAS the parties wish to confirm that the total consideration other than
share consideration agreed to be paid by Ryland for the Eternal Royalties (as
defined in the Ryland/Eternal Royalty Purchase Agreement) is USD $2,900,000 plus
CDN $240,001;
 
NOW THEREFORE in consideration of the premises hereto, the covenants and
agreements hereinafter set forth and contained and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties agree to amend the Ryland/Eternal Royalty Purchase Agreement as follows:
 
ARTICLE 1
AMENDMENTS
 
1.1
Reduction of Cash Consideration

 
The Cash Consideration (exclusive of any required withholding taxes) is reduced
from USD $3,000,000 to USD $2,900,000.
 
 

--------------------------------------------------------------------------------

 
 
- 2 -
 
1.2
Allocation of Property Consideration

 
The allocation of the Property Consideration (totalling CDN $240,001) in Clause
4(b)(i) through (iii) is amended to read as follows:
 
(i)
Hardy PNG Rights:  CDN $138,413

 
(ii)
Hardy Tangibles:  CDN $101,587

 
(iii)
Hardy Miscellaneous Interests:  CDN $1.00

 
ARTICLE 2
RATIFICATION
 
2.1
Ryland/Eternal Royalty Purchase Agreement

 
This Agreement is supplementary to and shall form one instrument with the
Ryland/Eternal Royalty Purchase Agreement, such instrument shall henceforth be
read together with this Agreement and have effect so far as practical as though
all the relevant provisions hereof and thereof were contained in one instrument
and the Ryland/Eternal Royalty Purchase Agreement, as amended, modified or
supplemented by this Agreement, is in all respects ratified and confirmed.
 
ARTICLE 3
MISCELLANEOUS
 
3.1
Headings

 
The headings of clauses herein are inserted for convenience of reference only
and shall not affect the construction of the provisions hereof.
 
3.2
Supercedes Previous Agreements

 
This Agreement supercedes any other agreements, documents, writings and verbal
understandings between the parties relating to the subject matter of this
Agreement, and expresses all of the terms and conditions agreed upon by the
parties with respect thereto.
 
3.3
Governing Laws/Courts

 
(a)
Governing Laws:  This Agreement shall, in all respects, be subject to,
interpreted, construed and enforced in accordance with and under the laws of the
Province of Alberta and the laws of Canada applicable therein and shall, in
every regard, be treated as a contract made in the Province of Alberta.  To the
extent that the location of the Royalty Lands in the Province of Saskatchewan
requires the application of the laws in force in the Province of Saskatchewan,
such laws shall be adduced as evidence in the Alberta courts having jurisdiction
in respect of a dispute arising hereunder.

 
 

--------------------------------------------------------------------------------

 
 
- 3 -
 

 
(b)
Courts: The parties irrevocably attorn and submit to the exclusive jurisdiction
of the courts of the Province of Alberta and courts of appeal therefrom in
respect of all matters arising out of this Agreement.

 
3.4
Severability

 
If any covenant or condition contained in this Agreement is determined to be, in
whole or in part, invalid or unenforceable by reason of any rule of law or
public policy, such invalidity or unenforceability will not affect the validity
or enforceability of any other covenant or provision, such partial invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of such covenant or provision and such invalid or unenforceable
covenant or provision or portion thereof, as the case may be, shall be severable
from the remainder of this Agreement.
 
3.5
Further Assurances

 
Each party, without further consideration, shall in a timely fashion do or
perform or cause to be done or performed all such further and other acts and
things, execute, acknowledge and deliver or cause to be executed, acknowledged
and delivered all such further and other instruments, deeds and other writings
and generally shall take or cause to be taken all such further and other actions
as may be reasonably necessary or desirable to carry out its obligations
hereunder or to ensure and give full force and effect to the provisions and
intent, purpose and meaning of this Agreement.
 
3.6
Enurement

 
This Agreement shall be binding upon and shall enure to the benefit of the
parties and their respective successors, receivers, receiver-managers, trustees
and permitted assigns.
 
3.7
Counterparts and Delivery

 
This Agreement may be executed in counterparts and delivered by electronic or
other means, which shall constitute effective execution and delivery.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 
RYLAND OIL CORPORATION
 
ETERNAL ENERGY CORP.
       
Per:
/s/ Gerald J. Shields
Per:
/s/ Bradley M. Colby
 
Gerald J. Shields
President
 
Bradley M. Colby
Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 